Citation Nr: 1638065	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  12-22 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Bordewyk, Counsel



INTRODUCTION

The Veteran served on active duty from February 1971 to January 1973.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which, in pertinent part, denied service connection for right ear hearing loss.  

In a September 2012 statement, the Veteran withdrew his request for a videoconference hearing before the Board.  Therefore, the request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2015). 

In November 2012, the Veteran submitted a waiver of local jurisdiction in regard to evidence he submitted directly to the Board following the last adjudication of the claim by the RO.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800 (2015).

The Board notes that service connection for left ear hearing loss was granted in the March 2012 rating decision and the initial rating was timely appealed.  However, following a June 2012 statement of the case, the Veteran limited his substantive appeal to the issue of service connection for right ear hearing loss.  In a September 2012 statement, the Veteran clarified that he did not intend to appeal the initial rating assigned for left ear hearing loss.  As a result, the issue was not certified to the Board in a December 2012 VA Form 8.  Therefore, although an August 2016 brief from the Veteran's representative listed entitlement to a higher initial rating for the left ear as an issue currently on appeal, the only issue currently on appeal is service connection for right ear hearing loss.  


FINDING OF FACT

The Veteran's right ear hearing loss was incurred in active military service.  


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss disability are all met.  
38 U.S.C.A. §§ 1110, 1154(a) (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In his claim of entitlement to service connection for bilateral hearing loss the Veteran indicated that his hearing loss began in 1972.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran contends that he has a current bilateral hearing loss disability that was incurred during service due to his in-service noise exposure.  Service connection has been granted for his left ear hearing loss and service connection for the right ear hearing loss is now before the Board.  A current bilateral hearing loss disability has been demonstrated since a February 2012 VA examination.  

Regarding noise exposure during service, the Board notes that the Veteran's DD 214 confirms his completion of an eight-week artillery crewman course as well as service in the D Battery, Third Battalion, Sixty-first Artillery in Europe in the United States Army.  He reported in a December 2011 application for benefits that he was regularly exposed to weapons fire during service and that he knew that his hearing was being affected while service in Germany.  The Veteran is competent to report his in-service noise exposure and his reports are consistent with the circumstance of his service.  38 U.S.C.A. § 1154(a) (West 2014).  Therefore, his in-service noise exposure is conceded.  

A September 1970 enlistment examination revealed, pure tone thresholds in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
X
15
LEFT
5
0
0
X
15

A January 1973 separation examination revealed that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
X
15
LEFT
10
10
15
X
20

The remainder of the service treatment records is negative for complaints or diagnosis of right ear hearing loss.    

The first evidence of hearing loss post-service came in the form of the Veteran's December 2011 application for service connection, in which he reported that his right ear hearing loss began during service in 1972 as a result of noise exposure from weapons fire.  

Upon VA examination in February 2012, the Veteran reported that he was exposed to weapons fire as well as noise from a motor pool during service.  He further reported that post-service he worked in manufacturing jobs that utilized OSHA-enforced and regulated hearing protection and that he used ear plugs during recreational hunting.  The examiner noted that both left and right ear hearing acuity was normal upon discharge, but found that there was a significant threshold shift in the left ear and not in the right ear.  As such, the examiner found that the right ear hearing impairment was less likely as not caused or aggravated by military noise exposure during service.  

In a June 2012 addendum opinion, a new VA examiner, citing in general to a specific medical treatise, stated that evidence from relevant is sufficient to conclude that the most pronounced effects of a given noise exposure on pure-tone thresholds are measurable immediately following the exposure, with the length of recovery, whether partial or complete, related to the level, duration, and type of noise exposure.  Most recovery to stable hearing thresholds occurs within 30 days.  The examiner further stated that current science indicates that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is "extremely unlikely."  Therefore, the examiner concluded, given the normal hearing recorded during the audiogram upon discharge and no evidence of significant shift in thresholds from induction to discharge, right hearing impairment is not caused by or a result of military noise exposure.  

In response, the Veteran's representative submitted an article from another medical treatise contradicting the VA examiner's opinion.  The article details a study, the results of which suggest that noise-induced damage to the ear has progressive consequences that are considerably more widespread than are revealed by hearing threshold testing and that delayed onset hearing loss is in fact possible.  

The Board notes that each piece of medical treatise evidence in this case contradicts the other, and neither is directly based upon the Veteran's specific circumstances.  Therefore, this evidence is of limited probative value in determining the etiology of the Veteran's right ear hearing loss.  

However, the Board finds more probative the fact that the Veteran provided a competent and credible statement that his current bilateral hearing loss began after being exposed to noise during service.  In addition is the obvious fact that the noise exposure the Veteran experienced during service clearly impacted the right ear just as much as the left ear, which is currently service-connected for hearing loss.  While he reported post-service noise exposure, he also reported the use of significant hearing protection.  

Based on the foregoing, the Board is left with reasonable doubt as to whether the Veteran's right ear hearing loss had onset during service.  Resolving such doubt in the Veteran's favor, the Board concludes that all three elements of service connection are met with regard to a right ear hearing loss disability.  As such the claim must be granted.  As the Board is granting the benefit sought any defect in VA meeting its duties to notify and assist the Veteran in obtaining evidence to substantiate his claim is harmless error.  


ORDER

Service connection for right ear hearing loss is granted.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


